EXHIBIT 10.1

 

COMBIMATRIX CORPORATION

2015 EXECUTIVE PERFORMANCE BONUS PLAN

 

Purpose

 

Pursuant to the authority granted under CombiMatrix Corporation Compensation
Committee Charter, the Compensation Committee (the “Committee”) of CombiMatrix
Corporation (the “Company” or “our”) has adopted this 2015 Executive Performance
Bonus Plan (the “Plan”) effective as of January 1, 2015.  The purpose of this
Plan is to motivate executives to achieve the Company’s objectives and to
minimize turnover for participants.  The Plan is intended to permit the payment
of bonuses that qualify as performance-based compensation under Internal Revenue
Code Section 162(m).

 

Structure

 

The performance bonus shall be tied to the achievement of our 2015 net revenue
target as determined by the Committee.

 

The following table illustrates the target bonus amount for the Eligible
Executives based on the level of achievement of our 2015 revenue targets. The
target range is between 89% - 150% of the 2015 revenue target. Also, as noted
below; anything above 150% will be paid out at 150% as that level is established
as the maximum cap.

 

CEO:

 

 

 

CFO:

 

 

 

% of

 

 

 

% of

 

 

 

Budgeted

 

 

 

Budgeted

 

 

 

Revenues

 

Bonus

 

Revenues

 

Bonus

 

Achieved

 

Amount

 

Achieved

 

Amount

 

89%

 

$35,000

 

89%

 

$35,000

 

90%

 

$77,500

 

90%

 

$55,000

 

100%

 

$155,000

 

100%

 

$110,000

 

110%

 

$180,000

 

110%

 

$127,500

 

130%

 

$240,000

 

130%

 

$170,500

 

150%

 

$270,000

 

150%

 

$191,500

 

 

There shall be no pro rata increase in bonus payout between the 90% and 100%
target level achieved, but bonus payments will be computed on a pro rata basis
between 101% and 150% of the target achieved, which shall be the cap for the
bonus plan.

 

--------------------------------------------------------------------------------


 

Eligible Executives

 

The following executives are eligible for this program:

 

Mark McDonough, CEO

Scott Burell, CFO

 

Payments

 

In order to receive a bonus, the participant must be employed by CombiMatrix at
the time bonuses are distributed.  The bonus calculations will occur once the
Company’s auditors have completed their annual audit and the revenue numbers are
known, and will be paid out within seventy-five days following December 31,
2015.

 

The Compensation Committee retains the latitude to adjust, or eliminate the
award, due to unforeseen circumstances.  In order to obtain approval by the
Compensation Committee for payout of bonuses under the Plan, gross margins,
expense ratios, cash burn targets and cash collections need to be generally
comparable to those defined in the 2015 consolidated budget.  The Committee
wishes to encourage management and will not withhold approval, if there is
substantial performance improvement during 2015.

 

Respectfully submitted,

 

THE COMPENSATION COMMITTEE

CombiMatrix Corporation

 

--------------------------------------------------------------------------------